Citation Nr: 1002530	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-21 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from May 1969 to March 1971.  
The Veteran's awards and decorations include the Combat 
Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
PTSD and assigned an initial rating.  The Veteran disagreed 
with the initial rating.  The Veteran was thereafter awarded 
a temporary total disability evaluation during the period 
from July 24, 2006 through September 30, 2006, during a 
period of hospitalization for PTSD treatment, and a total 
rating based on individual unemployability from November 1, 
2006.  


FINDING OF FACT

The Veteran's PTSD has been manifested anxiety, intrusive 
thoughts of combat, nightmares, sleep disturbance, anger, 
irritability, and impaired impulse control, and an 
altercation at work leading to the Veteran's loss of 
employment in November 2006, and by Global Assessment of 
Functioning scores varying primarily from 50 to 70, but not 
by such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, total social 
impairment, or other symptoms of similar gravity.    


CONCLUSION OF LAW

The criteria for a total schedular evaluation for PTSD are 
not met at any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.7, 4.10, 4.20, 4.115, 4.126, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a total schedular 
(100 percent) evaluation for his PTSD.  Before assessing the 
merits of the appeal, VA's duties to the claimant must be 
examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to notify

The claim underlying this appeal is a claim for service 
connection for PTSD submitted by the Veteran in August 2004.  
Service connection for PTSD was granted, effective in August 
2004, by a rating decision issued in January 2005.  Once 
service connection is granted, the claim is considered 
substantiated.  Additional notice as to downstream issues, 
such as the disagreement in this case with the initial 
evaluation assigned for PTSD, is not required.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VA's notice 
obligations do not apply when the Veteran appeals from a 
decision assigning an effective date following a grant of 
service connection); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Nevertheless, the Board notes that the Veteran was informed 
in an April 2006 letter of the criteria governing assignment 
of disability ratings and effective dates.  His disagreement 
with the assigned initial evaluation was subsequently 
readjudicated, including at the time of a July 2008 rating 
decision which granted entitlement to TDIU effective from 
November 1, 2006.  A statement submitted by the Veteran in 
August 2008 demonstrates that the Veteran understood the 
types of evidence which might be relevant to substantiate his 
claim for an increased evaluation for PTSD.  Given the facts 
of this case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran was afforded two VA examinations of the 
severity of the disability addressed in this appeal.  In 
addition, the Veteran received VA treatment of the 
disability, and VA treatment records reflecting the severity 
of the disability are of record.   

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Claim for increased initial evaluation for PTSD

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify each disability.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for 
a higher initial evaluation for the disability at issue 
requires consideration of staged ratings.

The RO has assigned an initial 70 percent schedular 
evaluation.  However, a temporary total (100 percent) 
evaluation is in effect for a period from July 2006 through 
September 30, 2006, when the Veteran underwent VA 
hospitalization for treatment of his PTSD.  From November 1, 
2006, an award of a total (100 percent) disability evaluation 
due to individual unemployability (TDIU) due to service-
connected PTSD is in effect.  That award of total (100 
percent compensation) was granted under 38 C.F.R. § 3.321(b).  
Total disability ratings for compensation (TDIU) may be 
assigned where the schedular rating is less than total and 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.340, 4.16(a).

To demonstrate entitlement to a 70 percent schedular 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

The only available schedular evaluation for PTSD in excess of 
70 percent is a 100 percent, or total, schedular evaluation.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411.

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th ed.) (DSM-IV).  A GAF score of 
31 to 40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

Findings and analysis

The Veteran underwent VA psychiatric examination in November 
2004.  At that time, he reported intrusive thoughts of 
combat, several (four) marriages, irritability, anger, 
nightmares, and depression, among other symptoms.  He 
reported having held 15 to 20 jobs since his return from 
service.  He reported that he last had a panic attack about 
two years prior to the examinations.  The examiner assigned a 
GAF score of 48.  The examiner opined that the Veteran's PTSD 
had resulted in moderate to severe symptoms and moderate 
impairment of social and occupations functioning.  

In June 2006, the Veteran was accepted for VA inpatient PTSD 
treatment, and he was admitted for treatment in July 2006.  
The Veteran was employed as a program support clerk at VA.  
Several medical disorders were also treated during this 
admission.  Initially, a GAF score of 52 was assigned.  He 
was appropriately dressed, oriented in all spheres, with 
logical speech, and normal reasoning and memory throughout 
his hospitalization.  Objective evidence of such symptoms as 
anxiety was noted during the hospitalization.  No GAF score 
is noted in the records related to the September 2006 
discharge.

VA outpatient treatment notes disclose a GAF score of 70 in 
October 2006.  In November 2006, the Veteran was involved in 
an altercation with another employee of the VA Medical Center 
where the Veteran worked.  The Veteran was placed on 
administrative leave, and his employment eventually 
terminated.  In March 2007, the Veteran reported that 
adjustments in his medication regimen resulted in some 
improvement, but that he still had overwhelming anger and 
anxiety.

At the time of March 2007 VA examination, the Veteran was on 
administrative leave from his employment because he assaulted 
an individual at work.  He reported excessive drinking.  The 
examiner noted that the Veteran had poor impulse control, 
patterns of anger and irritability, mood instability with 
periods of sucidal and homicidal ideation.  The examiner 
assigned a GAF score of 50.  A GAF score of 70 was thereafter 
assigned in July 2007, October 2007, and March 2008.  The 
clinical records at the time of each of these evaluations 
reflect that the Veteran continued to manifest logical, goal-
directed speech, did not have panic attacks, understood 
verbal communication, did not manifest impairment of short-
term or long-term memory, and that his judgment and abstract 
thinking were intact, although he continued to have poor 
impulse control and was irritable and easily angered.  He 
continued to maintain his marriage and continued to maintain 
health care relationships sufficient to continue care for his 
many medical problems.  He reported that he did have some 
suicidal thoughts when his depression had increased over the 
winter.  

The evidence reflects that the Veteran meet some criteria for 
a 70 percent evaluation at various time during the appeal 
period.  In particular, the GAF score of 48 assigned in 
November 2004 is consistent with severe symptoms, so as to be 
consistent with a 70 percent evaluation.  However, the 
preponderance of the evidence is against a total schedular 
evaluation during that portion of the appeal period, because 
the Veteran was employed full-time.  The Board finds, as a 
matter of fact, that a total schedular evaluation is not 
warranted prior to November 1, 2006, given that the Veteran 
was working full-time, until July 24, 2006, when he was 
admitted for VA inpatient treatment of PTSD.  

The GAF score of 48 assigned in November 2004 is the lowest 
GAF score assigned by any examiner during the pendency of 
this claim.  Several of the Veteran's treating providers 
assigned GAF scores of 70.  As noted above, GAF scores of 51 
to 60 reflect moderate impairment.  Therefore, the assignment 
of GAF scores of 70 by several providers is entirely 
unfavorable to the Veteran's claim for a total (100 percent) 
schedular evaluation.  The Board does not disagree with the 
assignment of the 70 percent schedular evaluation, but the 
assigned GAF scores of 70 during the period after November 
2006 establish that the Veteran does not meet the criteria 
for a total schedular evaluation.  

The evidence of records establishes that the Veteran's has a 
current ability to communicate logically, and that ability 
has been present throughout the entire course of the appeal.  
The Veteran completes his activities of daily living 
independently, or with minimal help as required by his 
numerous non-psychiatric disorders.  The Veteran has 
maintained his current marriage throughout the course of this 
appeal, albeit with some difficulties.  The Veteran has not 
required assistance in communication with his health care 
providers.  These facts are more consistent with a 50 percent 
evaluation than with a 70 percent evaluation.  These facts do 
not support a total schedular evaluation.  

As noted in the facts described above, the Veteran manifests 
anger, irritability, and poor impulse control, and lost his 
employment in November 2006 as a result of his involvement in 
an altercation at work.  The Veteran was properly granted 
total compensation based on his individual unemployability.  
However, a total schedular evaluation, in contrast to an 
award of total compensation based on individual 
unemployability, requires a finding of total social 
impairment as well as total unemployability.  The 
preponderance of the evidence in this case is against a 
finding that the Veteran has total social impairment.  

The Veteran remains married, and has continuing relationships 
with other family members, primarily his children.  He does 
not have grossly inappropriate behavior.  He is not 
disoriented to time and place.  He maintains his own hygiene.  
He maintains relationships with his health care providers.  
As noted, some providers have assigned GAF scores of 70.  The 
evidence suggests that, as long as the Veteran does not have 
to control his temper daily at work and remains unemployed, 
he is able to maintain his activities of daily living and 
social interactions, and is not a persistent danger to 
himself or others.  The evidence is against a finding that 
the Veteran has both total occupational and total social 
impairment so as to meet the criteria for a total schedular 
evaluation.  

The Board notes the Veteran's contention, in his August 2008 
statement, that he would be entitled to a total schedular 
evaluation if the adjudicator accurately considered all the 
facts.  The Veteran points out, for example, that the 
supplemental statement of the case listed incorrectly the 
Veteran's number of marriages and stated that he had two 
children, although he has three children.  However, the facts 
essential to the criteria for a 100 percent evaluation are 
such facts as whether the Veteran can communicate verbally 
and logically with family members, whether he can remember 
his name, perform activities of daily living, understand his 
health care requirements, understand directions from his 
health care providers, and maintain relationships necessary 
to obtain health care.  The Board agrees with the RO's 
determination that the evidence as whole establishes that the 
Veteran's functioning is not so severely impaired as to meet 
the criteria for a total evaluation.  The Veteran's 
contentions as to certain the accuracy of certain details is 
noted, but the Board finds that those details do not change 
the outcome of the claim.  

The Veteran has been granted TDIU on an extraschedular basis, 
so no further consideration of assignment of an increased 
evaluation on an extraschedular basis is required.  38 C.F.R. 
§ 3.321(b).  

The preponderance of the evidence is against entitlement to a 
total rating on a schedular basis, however.  The evidence is 
not in equipoise, and there is no reasonable doubt which may 
be resolved in the Veteran's favor.  The Board has considered 
whether the criteria for a total schedular evaluation were 
met at any time during the pendency of the appeal, but the 
evidence remains against the claim for the entire period, 
both prior to July 24, 2006, and from October 1, 2006.  The 
claim for a total schedular evaluation, which is the only 
schedular evaluation in excess of the 70 percent initial 
evaluation assigned, must be denied.  

ORDER

The claim for an initial schedular evaluation in excess of 70 
percent for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


